DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Response to Amendment

	In response to the Amendment received on 3/16/2022, the examiner has carefully considered the amendments.  

Response to Arguments

Applicant’s arguments, see Remarks, filed 03/16/2022, with respect to claims have been fully considered and are persuasive.  The nonstatutory-type double patenting rejection over claims 18-24 over the claims of US Patent 10,183,477 (US Application 13/717,612) has been withdrawn. Said claims were subject to an Election/Restriction between the process claims of US 10,183,477 over said instantly pending product claims.  They have been deemed distinct inventions, thus the rejection has been withdrawn.  

Response to Arguments

Applicant’s arguments, see remarks, filed 3/16/2022, with respect to the rejection(s) of claim(s) 18-24 under nonstatutory-type double patenting over US10,183,477 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hoffman et al (5,371,889).

Claim Rejections - 35 USC § 102/35 USC § 103


The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 18-20, and 22/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Hoffman et al (5,573,889).
Hoffman sets forth a process for adjusting the sensitivity to radiation of photopolymerizable compositions used in obtaining 3D objects using stereolithography (additive manufacturing method)—see title and example 2.  Hoffman teaches it is possible to influence in a controlled manner the depth of penetration of the light of various wavelengths by varying the amount of a plurality of photoinitiators [in a photopolymer system]—see col. 2, lines 13-17.  
Hoffman sets forth a photopolymerizable composition comprising a photopolymerizable compound and at least two photoinitiators—see col. 2, lines 20-30.   Said composition can be photopolymerized by the irradiation of emission lines of different wavelength from a UV/VIS laser light source.  It is disclosed that by selecting the ratio of the concentration of the individual photoinitiators by adjusting the sensitivity to radiation in such a way that the photopolymerizable composition has virtually the same optical density for radiation of the different emission lines which effect the photopolymerization—see col. 2, lines 20-30.  Hoffman sets forth the photoinitiators are chosen that their absorption section overlaps with at least one of the relevant spectral lines of the radiation source which is to affect the photopolymerization—see col. 5, lines 35-40.  Said photoinitiators are preferably used in mixtures of two photoinitiators in which the absorption section maximum of longest wavelength of one of the photoinitiators is between 350 and 400 nm and the absorption maximum of longest wavelength of the second photoinitiator is at a wavelength shorter than the said absorption maximum of the first photoinitiator—see col. 7, lines 48-53.  Said two photoinitiators are active at different emission lines of the UV/VIS light source—see col. 7, lines 45-47.  Said photoinitiator are use in amounts from 0.1 to 10 % by weight based on the photopolymerizable compound(s)—see col. 7, lines 54-56.  
Said composition is suitable for use in processes for the production of 3D objects having a laminar build-up by the steps found in col. 8, lines 32-50 and col. 9, lines 5-50.  Per example 1, Hoffman sets forth a composition comprising 49 parts of an adduct of acrylic acid onto a diglycidyl bisphenol A; 5 parts of phenoxyethyl acrylate; 12 parts of trimethylolpropane triacrylate; 25 parts of a diester of acrylic acid with ethoxylated bisphenol A; 5 parts of N-vinylpyrrolidone and a photoinitiator mixture comprising 1.15 parts of 2,4,6-trimethylbenzyl diphenyl phosphine oxide and 2.06 parts of 1-hydroxycyclohexyl phenyl ketone--(claims 18-20, 22 and 24 are anticipated).  Said composition is cured by exposure with an Ar-laser having wavelengths 351 and 364 nm.  It is deemed the 2,4,6-trimethylbenzyl diphenyl phosphine oxide and 1-hydroxycyclohexyl phenyl ketone photoinitiators found in the example read on the 1st and 2nd photoinitiator in instant claim 1, wherein the phosphine oxide is a long wavelength photoinitiator and said hydroxyphenyl ketone is a short wavelength photoinitiator that is not active at the same wavelength of the phosphine oxide and produces free radicals at a higher wavelength than said phosphine oxide inherently since it is short wavelength means faster movement of electrons (free radicals) upon stimulation with light by definition.  One primary difference is Hoffman does not set forth the second photoinitiator limits the transmission of the light of the first wavelength that activates the first photoinitiator.  However, Hoffman does set forth that said photoinitiators are chosen such that they overlap with at least one emission line of the radiation source, thus it is deemed the photoinitiators should compete within this same emission line (wavelength) and thereby limiting the transmission of at least one of said photoinitiators.  In the alternative, since the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicant’s composition differs and, if so, to what extent, from the discussed reference.  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Allowable Subject Matter

Claims 21 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,182,056 to Spence et al.  Spence sets forth photolithography methods nd photoinitiator as instantly claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074.  The examiner can normally be reached on 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765